U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number Commonwealth Realty Partners, Inc. (Exact name of registrant as specified in its charter) Nevada 27-1219412 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 (323) 799-1342 (phone) (951) 224-6675 (fax) 50 Federal Street Newburyport, MA 01950 (Address of principal executive offices) Telephone: 978-255-2949 (Registrant’s telephone number, including area code) Indicate by check mark whetherthe registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period thatthe registrantwas required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whetherthe registrantis a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer,”“accelerated filer,”and“smaller reporting company”in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whetherthe registrantis a shell company (as defined in Rule12b-2 of the Exchange Act). YesxNoo EXPLANATORY NOTE This 10-Q is being amended to solely disclose that the filed 10-Q had not been reviewed by our independent registered public accounting firm in accordance with Statement on Auditing Standards No. 100 (“SAS 100”), as required by Rule 10-01 of Regulation S-X. No other changes have been made to the Form 10-Q. This amendment speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Form 10-Q. 2 ITEM6. EXHIBITS (a)Exhibits: Number Description Certification of Chief Executive and Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. (Filed herewith.) Certification of Chief Executive and Financial Officer pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. (Filed herewith.) 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Commonwealth Realty Partners, Inc. Date:October 15, 2012 By: /s/ Christopher Cronin President and Director Christopher Cronin (Principal Executive Officer) Date:October 15, 2012 By: /s/Christopher Cronin Secretary, Treasurer,and Chief Financial Officer Christopher Cronin (Principal Financial Officer, and Principal Accounting Officer) 4
